               Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 1 of 8

                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

    ROBERT LIPINSKI,

        Plaintiff,

        v.                                                     Civil Action No.: SAG-20-411

    WEXFORD HEALTH SOURCES, INC., et
    al.,

        Defendants.

                                       MEMORANDUM OPINION

             In this civil rights action, Plaintiff Robert Lipinski alleges that Defendants Wexford Health

Sources, Inc., Corizon Health Inc., Jason Clem, M.D., Paul Goodman, M.D., Amy Green-Simms,

M.D., and Alesha Spellman-Smith, O.D.1 failed to provide adequate medical care. Defendants

Amy Green-Simms, M.D. and Paul Goodman, M.D., have each moved to dismiss the action or,

alternatively, for summary judgment in their favor. ECF Nos. 7 and 19. Wexford Health Sources

Inc., and Jason Clem, M.D. (the “Wexford Defendants”) along with Corizon Health, Inc., and

Jason Clem, M.D. (the “Corizon Defendants”) have each also moved to dismiss the action or,

alternatively, for summary judgment to be granted in their favor. ECF Nos. 25 and 29. Lipinski

opposes the motions, contending among other things, that it is premature to rule on the dispositive

motions without his having had the opportunity to conduct discovery. ECF Nos. 32, 33, 34 and

38. He also seeks the appointment of counsel. ECF No. 39. Goodman, Green-Simms, Wexford

Defendants, and Corizon Defendants have replied. ECF Nos. 35, 36, and 40. Additionally,

Wexford Defendants’ move to supplement their dispositive motion by adding additional medical

records (ECF No. 37), which is granted. For the reasons that follow Lipinski’s Motion to Appoint

Counsel is granted, and the pending dispositive motions denied without prejudice.


1   Spellman-Smith has not been served with the Complaint.
          Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 2 of 8

                                            I. Background

        In his Complaint Lipinski states that he was diagnosed with a cataract in his right eye on

December 16, 2016. ECF No. 1, p. 8; ECF No. 1-1, p. 1. On February 15, 2017, the cataract was

described as “mature.” ECF No. 1, p. 8; ECF No. 1-1, p. 1. After examination on May 4, 2017, a

dense white nuclear sclerotic cataract was identified and cataract surgery was recommended. ECF

No. 1, p. 8; ECF No. 1-1, p. 3. However, on November 16, 2017, collegial review found that

Lipinski did not meet the criteria for surgical removal of the cataract and the implantation of a

replacement lens. ECF No. 1, p, 8; ECF No. 1-1, p. 4.

        In December of 2017 and January 2018, Lipinski submitted sick call slips regarding the

scheduling of cataract surgery. ECF No. 1, pp. 8-9; ECF No. 1-1, pp. 6-7. He did not, however,

have another eye examination until March 2, 2018. ECF No. 1, p. 9; ECF No. 1-1, p. 8. Three

days later a retinal photo showed a mature cataract blocking the vision in Lipinski’s right eye.

ECF No. 1, p. 9; ECF No. 1-1, p. 9. Lipinski resorted to wearing eye glasses due to the impairment

of his vision in his left eye and total blindness caused by the cataract in the right eye. ECF No. 1,

p. 9; ECF No. 1-1, p. 10.

        On July 13, 2018, during an ophthalmology visit, the mature white nuclear sclerotic

cataract was again identified in Lipinski’s right eye and it was documented that he had no vision

in that eye. ECF No. 1, p. 9; ECF No. 1-1, p. 11. It was also noted that Lipinski did not meet the

criteria for approval of the removal of the cataract and implantation of a lens, and he should return

for follow up in six months. Id.; see also ECF No. 1-1, p. 4. The administrative note from the

visit indicates that “according to current criteria, if bilateral acuity is 20/50, pt is not indicated for

cataract surgery.” ECF No. 1-1, p. 4. The note further indicated that Lipinski stated that he had

safety concerns due to the lack of vision in his eye and that the provider would follow up with the

medical director regarding considerations for treatment. Id.



                                                    2
          Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 3 of 8

       On August 24, 2018, during a provider chronic care clinic, Lipinski told Nurse Practitioner

Stephanie Cyran that he did not have any vision in his right eye and he was afraid for his safety.

Cyran advised that she would follow up with Dr. Clem, Medical Director, about the availability of

any medically indicated treatment. ECF No. 1, p. 9, ECF No. 1-1, p. 4. Cyran followed up with

Clem who advised that “[a]t this time, according to current criteria, if bilateral acuity is 20/50

[patient] is not indicated for cataract surgery.” ECF No. 1, p. 10; ECF No. 1-1, p. 4. Lipinski was

told his follow up appointments with ophthalmology would continue every three months. Id.

Lipinski states that he learned from Cyran that he did not meet the criteria for surgery for his right

eye because he had vision in his left eye. ECF No. 1, p. 10. Lipinski claims that cataract surgeries

are ordinarily recommended to be scheduled prior to serious visual effects. Id.

       Lipinski had a follow up ophthalmology appointment on October 4, 2018. ECF No. 1, p.

10; ECF No. 1-1, p. 12. At that time his diagnosis was identified as a mature brunescent nuclear

sclerotic cataract in the right eye. ECF No. 1-1, p. 12. Lipinski explains that brunescent cataracts

are brown and opaque and have an increase in surgical complications. ECF No. 1, p. 10. Lipinski

asked that his case be submitted to collegial again. Id. The medical provider explained the risks

of cataract removal and intraocular lens implantation. ECF No. 1, p. 10; ECF No. 1-1, p. 12.

Lipinski states that the provider also noted an increased risk of posterior capsular tear. Id.

       Lipinski was again evaluated by NP Cyran on November 20, 2018. ECF No. 1, p. 10; ECF

No. 1-1, p. 13. Lipinski again advised Cyran that he had no vision in his right eye and was

concerned for his safety in the institution. Id. Cyran advised that Dr. Clem would be contacted

regarding Lipinski’s treatment. Id.

       Lipinski was again seen by ophthalmology on April 4, 2019. ECF No. 1, p. 11, ECF No.

1-1, p. 17. The cataract was again described as a mature nuclear sclerotic cataract. Id. At this




                                                  3
          Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 4 of 8

appointment, the unidentified ophthalmologist wrote “no surgery yet” and referred to the October

2018 collegial review of Lipinski’s care. Id.

       During a chronic care visit on July 24, 2019, Lipinski stated that the vision in his left eye

had changed, he had no peripheral vision in the right eye, and he was concerned about his vision.

ECF No. 1, p. 11; ECF No. 1-1, p. 18. Cyran advised Lipinski that she reviewed his medical issues

with Dr. Clem, and the plan was for an ophthalmology assessment, recommendation, and

consultation. Id.

       Lipinski was seen by an optometrist on August 17, 2019. ECF No. 1, p. 11; ECF No. 1-1,

p., 22. Lipinski’s right eye was unrefractable, and a mature cataract was noted. Id. Lipinski states

that at this time, his cataract was diagnosed as inoperable. Without medical intervention, he was

left permanently blind in the right eye. ECF No. 1, p. 11. Lipinski filed this civil rights complaint

on February 14, 2020. ECF No. 1. The cataract was successfully removed on September 3, 2020,

over three years after the surgery was first recommended, and the vision in Lipinski’s right eye

was restored to 20/100 as a result of the surgery. ECF No. 37-2.

       Lipinski alleges that throughout the relevant time period, he was seen by Defendants

Goodman, Green-Simms, and Spellman-Smith. ECF No. 1, p. 11. At various times Defendants

Goodman, Green-Simms, and Spellman-Smith were aware of Lipinski’s need for medical attention

but failed to provide it or ensure the needed care was available. Id., p. 12. Lipinski states that the

lack of vision in his right eye posed a significant risk to his safety and mobility in prison. Id.

Lipinski alleges that the foregoing conduct violated his rights under the Eighth Amendment and

constituted medical negligence. ECF No. 1, pp. 14-15. He seeks “[i]njunctive relief in the form

of proper treatment of his serious medical condition” and monetary damages. Id., p. 15.

       In support of their dispositive motions, Defendants have provided the affidavits of Jason

Clem, M.D. (ECF Nos. 25-5 and 29-3), along with Lipinski’s relevant medical records (ECF Nos.



                                                  4
         Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 5 of 8

7-3; 19-3; 25-4; 29-4; 37-2; ) and the policies and procedures of Wexford (ECF No. 25-6).

Essentially, Defendants contend that they had no direct involvement in decisions regarding the

scheduling of surgery or that Wexford’s policy regarding approval of cataract surgery was an

appropriate one.

                                   II. Standard of Review

       Defendants’ motions are styled as motions to dismiss under Fed. R. Civ. P. 12(b)(6) or,

in the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this

manner implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil

Procedure. See Kensington Vol. Fire Dept., Inc., 788 F. Supp. 2d at 436-37.

       Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger, 510 F.3d at 450. However, under Rule

12(b)(6), a court, in its discretion, may consider matters outside of the pleadings, pursuant to

Rule 12(d). If the court does so, “the motion must be treated as one for summary judgment

under Rule 56,” and “[a]ll parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Adams Housing, LLC v. The

City of Salisbury, Maryland, 672 F. App’x 220, 222 (4th Cir. 2016) (per curiam). But, when

the movant expressly captions its motion “in the alternative” as one for summary judgment, and

submits matters outside the pleadings for the court’s consideration, the parties are deemed to

be on notice that conversion under Rule 12(d) may occur; the court “does not have an obligation

to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261

(4th Cir. 1998).

       Summary judgment is generally inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co, 637 F.3d at 448-49; see


                                               5
         Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 6 of 8

Putney v. Likin, 656 F. App’x 632, 638 (4th Cir. 2016) (per curiam); McCray v. Maryland Dep't

of Transportation, 741 F.3d 480, 483 (4th Cir. 2015). However, “the party opposing summary

judgment ‘cannot complain that summary judgment was granted without discovery unless that

party had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002)

(quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)); see also

Dave & Buster’s, Inc. v. White Flint Mall, LLLP, 616 F. App’x 552, 561 (4th Cir. 2015).

       To raise adequately the issue that discovery is needed, the nonmovant typically must file

an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)). “[T]o justify a denial of summary judgment on the grounds

that additional discovery is necessary, the facts identified in a Rule 56 affidavit must be

‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D.

Md. 2011) (alteration in original) (citation omitted). A nonmoving party’s Rule 56(d) request

for additional discovery is properly denied “where the additional evidence sought for discovery

would not have by itself created a genuine issue of material fact sufficient to defeat summary

judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see

McClure v. Ports, 914 F.3d 866, 874-75 (4th Cir. 2019); Gordon v. CIGNA Corp., 890 F.3d

463, 479 (4th Cir. 2018); Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006),

aff’d, 266 F. App’x 274 (4th Cir. 2008), cert. denied, 555 U.S. 885 (2008).

       If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure


                                                 6
          Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 7 of 8

to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving party’s

failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary judgment ruling

that is obviously premature. And, a court “should hesitate before denying a Rule 56(d) motion

when the nonmovant seeks necessary information possessed only by the movant.” Pisano v.

Strach, 743 F.3d 927, 931 (4th Cir. 2014).

        Although the Fourth Circuit has placed “‘great weight’” on the Rule 56(d) affidavit, and

has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need for additional

discovery in a memorandum of law in opposition to a motion for summary judgment is not an

adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a Rule

56(d) affidavit. Id. (internal citations omitted). According to the Fourth Circuit, failure to file an

affidavit may be excused “if the nonmoving party has adequately informed the district court that

the motion is premature and that more discovery is necessary” and the “nonmoving party’s

objections before the district court ‘served as the functional equivalent of an affidavit.’” Id. at

244-45 (internal citations omitted); see also Putney, 656 F. App’x at 638; Nader v. Blair, 549

F.3d 953, 961 (4th Cir. 2008). “This is especially true where, as here, the non-moving party is

proceeding pro se.” Putney, 656 F. App’x at 638.

        In each of his opposition responses, Lipinski argues that it is premature to resolve

Defendants’ dispositive motions as he has not had the opportunity to engage in discovery, and he

has provided the requisite affidavits in support of his argument. The Wexford Defendants

erroneously contend that Lipinski offers no specific argument in favor of his motion. ECF No. 36,

p. 2, ¶ 6. To the contrary, Lipinski seeks the opportunity to consult with medical experts and

specialized counsel to assess the actions and inactions of medical providers. He avers that he has

not had the opportunity to evaluate the credibility or completeness of Defendants’ statement of


                                                     7
          Case 1:20-cv-00411-SAG Document 41 Filed 12/22/20 Page 8 of 8

facts, nor does he have the ability to obtain a medical expert. He explains that without an expert

witness, he cannot prove Defendants were aware of or recklessly disregarded a serious risk to his

health in light of his extensive medical history and his deteriorating and eventual loss of eyesight.

He also seeks to explore the mindset of Defendants by taking their depositions. Further, he

requests to depose other witnesses, including prison staff, fellow inmates, and non-Defendant

medical providers, regarding the impact of his deteriorating vision on his daily life, and the

management of his cataract and deteriorating vision. ECF No. 32-2, pp. 2-5; ECF No. 33-2, pp.

2-5; ECF No. 34-2, pp. 2-5; ECF No. 38-1, pp. 2-5. Lipinski avers that he believes discovery will

allow him to present evidence to create a genuine issue of material fact. Id. The court agrees.

Lipinski has articulated both the basis for his need for discovery and how the requested discovery

will assist him in creating genuine issues of material fact. In light of the foregoing, his request for

appointment of counsel will be granted.

                                          IV. Conclusion

       For the foregoing reasons, the dispositive motions are denied without prejudice. Lipinski’s

motion to appoint counsel is granted. An Order follows.



DATED: December 22, 2020                       ________/s/___________________
                                               Stephanie A. Gallagher
                                               United States District Judge




                                                  8
